Citation Nr: 1034229	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
service-connected left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1983 to February 1986 
and June 1987 to July 2005.

This matter arises before the Board of Veterans' Appeals (Board) 
from February 2006 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

In May 2010, the Veteran appeared at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional development is necessary with respect to the above-
listed issues.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board at the RO in his substantive 
appeal filed in February 2008.  The Veteran requested a hearing 
again in August 2008.  VA regulations require the RO to give the 
Veteran notice of the place and time of his hearing at least 30 
days prior to the hearing.  38 C.F.R. § 19.76 (2009).  
Eventually, the RO scheduled the Veteran's hearing for the week 
of May 17 through May 21, 2010.  However, the notice letter 
informing the Veteran of the date of the hearing was sent to the 
wrong address, and a new notice letter was not sent to the proper 
address until May 6, 2010.  This gave the Veteran at most 11 days 
notice of his May 17, 2010, hearing.  Thus, the Veteran did not 
receive notice of the time and place of his hearing at least 30 
days prior to the hearing, and at no point during this time did 
the Veteran actually submit a waiver of his 30-day notice. 
Additionally, the Veteran wrote that he was appealing a previous 
tinnitus decision on his February 2008 substantive appeal form, 
which the RO accepted as a request to reopen his previously 
denied tinnitus claim.  After, the RO denied this claim in July 
2008, he submitted a timely statement expressing his disagreement 
with that decision in August 2008.  However, the RO has yet to 
provide the Veteran with a statement of the case.  Thus, the 
issue of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus 
must be remanded to the RO for further action, namely the 
issuance of a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).
   
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board 
hearing at the RO before a member of the 
Board for his hearing loss disability claims.

2.  Provide the Veteran a statement of the 
case with respect to the issue of whether new 
and material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for tinnitus.  The Veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  
If a timely substantive appeal is filed, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


